Citation Nr: 1424594	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus (DM) to include diarrhea, currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder and depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 22, 2011.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for anxiety disorder and depressive disorder and assigned a 30 percent rating from January 30, 2009; denied an increased rating for DM; and denied a TDIU.

In a March 2012 rating decision, the RO granted service connection for chronic diarrhea as being part and parcel of the DM disability, from July 15, 2011, the date of the claim for that condition.  The overall disability rating for DM was not changed and remained 20 percent.  

In a September 2012 rating decision, an increased rating of 100 percent was granted for coronary artery disease (CAD), as well as special monthly compensation, both effective September 22, 2011.  Therefore, the claim for a TDIU is moot as of that date.  


FINDINGS OF FACT

1.  The Veteran's DM results in restricted diet, and insulin use, but not regulation of activities.

2.  The Veteran has chronic diarrhea associated with his DM which results in episodes of bowel disturbance with abdominal distress.

3.  The Veteran's anxiety disorder and depressive disorder results in occupational and social impairment with reduced reliability and productivity.

4.  Prior to September 22, 2011, the Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating for DM have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a separate 10 percent rating for chronic diarrhea, associated with DM, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.114, Diagnostic Code 7319 (2013).

3.  The criteria for an initial rating of 50 percent for anxiety disorder and depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  Prior to September 22, 2011, the Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in February, July, and December 2009  letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for his psychiatric disability, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the pertinent treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability (DM) for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In addition, with regard to his psychiatric disability, in Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

DM

VA treatment records dated 2008-2009 revealed that the Veteran's DM was treated with insulin.  Hypoglycemic episodes occurred 1-4 times per week.  

In June 2009, the Veteran was examined by VA which confirmed the use of insulin and a restricted diet.  The examiner indicated that the Veteran's activities did not require regulation due to DM/hypoglycemia.  The Veteran reported that the weakness in his left hand had prohibited him from working in land development.  

In December 2010, the Veteran was again examined.  His use of insulin and restricted diet were noted.  He did not have any ketoacidosis or hypoglycemic episodes.  There had been no hospitalizations.  His activities were not regulated.  

In February 2012, the Veteran was afforded a VA gastrointestinal examination which revealed that he had chronic diarrhea which was related to his DM medication.  The Veteran reported that he was unable to work due to this condition. 

As noted, the Veteran's chronic diarrhea has been rated as part and parcel of the DM disability, as opposed to separately.  The Veteran has other complications of DM which are rated separately, including peripheral neuropathy of all four extremities, erectile dysfunction, and an eye condition.  

DM is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent evaluation is warranted for DM requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

The record shows that the Veteran's DM requires insulin and diet restrictions.  He has experienced hypoglycemic reactions which vary in frequency and require the attention of a diabetic care provider (with no hospitalization), but he does have complications which are separately compensably rated, for a combined rating of less than 100 percent.  

With regard to regulation of activities, the VA examiners stated that there is no such regulation.  As such, the Veteran's DM does not meet the criteria for a higher 40 percent rating as this rating requires insulin, restricted diet, and regulation of activities.  

However, as noted, the Veteran's diarrhea was rated as part of the DM since noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  However, a review of the evidence shows that the Veteran's diarrhea is compensably disabling.  The Veteran has competently stated that he has frequent diarrhea which negatively impacts his ability to work.  He is competent to make that statement.  As such, it should be rated separately.  Diarrhea does not have a separate diagnostic code, but may be rated by analogy under 38 C.F.R. § 4.20.  Diagnostic Code 7319 provides that a 0 percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The Board finds that a separate 10 percent rating is warranted for the chronic diarrhea as of the effective date of that disability, July 15, 2011.  A higher rating is not warranted as there are not alternating episodes of severe diarrhea and constipation.  The current symptoms as specifically asserted and shown on the recent VA February 2012 intestines examination are more nearly contemplated in the 10 percent rating.  See Fenderson.

Psychiatric Disability

The Veteran has been afforded VA examinations which are supported by VA treatment records.  At an October 2009 VA examination, the Veteran reported increased difficulty with anxiety, depression, and nightmares.  Moderate insomnia was also noted, with the Veteran sleeping 4-5 hours nightly, uninterrupted.  He also indicated that he had anger and irritability, decreased energy, crying spells, some suicidal ideation with no plan, and panic attacks which occurred twice per week.  Flashbacks occurred about once per month.  He was taking medication.  The Veteran had not worked in about 3 years and stated that this was due to his physical problems.  The Veteran was living with his fourth wife and socialized outside the home about twice per month.  Although he had anxiety which caused discomfort, he did not avoid these outings, although he avoided crowded places.  He also enjoyed some leisure activities and church.  The examiner indicated that the Veteran had moderate impairment in social, occupational, recreational, and familial functioning as a result of his anxiety, depression, and other symptoms.  Mental status examination revealed that the Veteran was cognitively intact.  He endorsed mild to moderate social anxiety and it was noted that he had anxiety and depression most of the time.  The Veteran's GAF was 55.  

In December 2010, the Veteran was afforded another VA examination.  He reported the same symptoms as on the last examination, with some improvement in his insomnia due to medication, but he was still only getting 5 hours of sleep per month.  In addition, he was no longer experiencing panic attacks regularly, only occasionally.  The examiner noted that the Veteran was not working mainly due to physical problems, but also had moderate occupational impairment of reliability and productivity due to his psychiatric disability.  The examiner noted that the Veteran now rarely socialized outside the home because he felt uncomfortable.  The examiner indicated that the Veteran had moderate impairment in social, occupational, recreational, and familial functioning.  On mental status examination, the Veteran was basically cognitively intact, but had some difficulty with concentration and focusing attention.  He also now tended to be hypervigilant and avoided things that reminded him of combat.  His interests had decreased and he had some detachment and estrangement from others.  He also exhibited emotional numbing, feelings of a foreshortened life, and difficulty recalling important parts of past traumatic events.  His GAF remained 58. 

the Veteran reported increased difficulty with anxiety, depression, and nightmares.  Moderate insomnia was also noted, with the Veteran sleeping 4-5 hours nightly, uninterrupted.  He also indicated that he had anger and irritability, decreased energy, crying spells, some suicidal ideation with no plan, and panic attacks which occurred twice per week.  Flashbacks occurred about once per month.  He was taking medication.  The Veteran had not worked in about 3 years and stated that this was due to his physical problems.  The Veteran was living with his fourth wife and socialized outside the home about twice per month.  Although he had anxiety which caused discomfort, he did not avoid these outings, although he avoided crowded places.  He also enjoyed some leisure activities and church.  The examiner indicated that the Veteran had moderate impairment in social, occupational, recreational, and familial functioning as a result of his anxiety, depression, and other symptoms.  Mental status examination revealed that the Veteran was cognitively intact.  He endorsed mild to moderate social anxiety and it was noted that he had anxiety and depression most of the time.  The Veteran's GAF was 55.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

In view of the aforementioned evidence, the Board finds that the Veteran's symptoms are similar to many of those contemplated by both the 30 and 50 percent ratings.  However, the Board finds that a 50 percent rating is warranted.  Moderate disability appears contemplated at both levels, as well as anxiety, depression, and other mentioned symptoms, but a VA examiner noted that the Veteran had occupational and social impairment with reduced reliability, which comes within the criteria for a 50 percent rating.  In addition, there are some concentration and attention deficits and there have been, at times, panic attacks of more than once a week and there has been an increase in social isolation, detachment, and loss of interest in activities.  Thus, while there is an overlap of symptoms at both levels, the Veteran's psychiatric disability more nearly contemplates the criteria (or similar symptoms) for the 50 percent rating.  

However, the criteria for the 70 percent rating are not met.  The Veteran mentioned suicidal ideation, with no plan, on one occasion.  He does not have any of the other criteria or similarly severe symptoms.  He has does have near continuous anxiety and depression, but not to the point that they affect his ability to function independently, appropriately and effectively.  He also does not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather, the evidence as a whole shows that the Veteran's social and occupational functioning, as pertains to his psychiatric disability, to come within the level of functioning contemplated for the 50 percent rating.  Accordingly, the Board concludes that the criteria for a 50 percent rating are met, but no higher.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for DM, but supports a separate 10 percent rating for chronic diarrhea as of July 2011, and also supports a 50 percent for psychiatric disability.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's DM (including chronic diarrhea) and his psychiatric disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations or marked interference with employment due to these disabilities which is not contemplated within their respective ratings.  The rating criteria for psychiatric specifically address the level of industrial employment and the Board has considered the industrial restrictions caused by the DM with chronic diarrhea specifically; also, and, as addressed below, a TDIU is being granted.  Therefore, referral for consideration of an extraschedular rating is not warranted for either disability.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Prior to September 22, 2011, the Veteran was service-connected for anxiety disorder and depressive disorder, rated as 50 percent disabling; DM, rated as 20 percent disabling; coronary artery disease, rated as 10 percent disabling; peripheral neuropathy of each extremity each rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; and an eye condition, rated as noncompensable.  As of July 2011, a 10 percent rating for chronic diarrhea has also been in effect.  The Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Therefore, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At a June 2009 DM examination, the reported that the weakness in his left hand had prohibited him from working in land development.  At his October 2009 and December 2010 psychiatric examinations, the Veteran reported that he had not worked for about 3 years due mainly to his physical problems.  At a December 2010 examination, although the examiner noted that the Veteran was retiring from self-employment due to a slow economy, he was apparently already retired.  In February 2012, the Veteran was afforded a VA Intestines examination which revealed that he had chronic diarrhea which was related to his DM medication.  The Veteran reported that he was unable to work due to this condition. 

The Board finds that in viewing the Veteran's overall employment status during the entire appeal period, he has not been employed due to service-connected disabilities.  He has both physical and mental limitations which cumulatively are severe, as demonstrated by his high combined rating.  The Veteran is not capable of performing the physical and mental acts required by employment.  In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that TDIU is warranted.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted, prior to September 22, 2011.  


ORDER

Entitlement to a rating in excess of 20 percent for DM is denied.

Entitlement to a separate 10 percent rating for chronic diarrhea as of July 15, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 50 percent for anxiety disorder and depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


